DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2021 has been entered.
Response to Arguments
Applicant’s arguments, filed on 01/15/2021, with respect to rejection of claims 1, 8, and 15 on the ground of nonstatutory double patenting, have been fully considered and are persuasive.  A terminal disclaimer has been filed and approved. The rejection of the claims has been withdrawn. 
Applicant’s arguments, with respect to rejections of 1-20 under 35 U.S.C. 103, have been fully considered and are persuasive.  The amendment to the independent claims has overcome the rejections. Update an interference search has been performed. Claims 1-20 are allowed. The rejection of the claims has been withdrawn.
Allowable Subject Matter
Claims 1-20 are allowed.
regarding independent claims 1, 8, and 15, as amended, the prior art references of Mech et al (U.S. Pub. 2013/0132053 A1), and Meier et al (BARBARA J. MEIER et al., "Interactive Color Palette Tools", IEEE Computer Society, May/June 2004, pgs. 64-72., already of record) disclose various limitations of the claims. However, the cited references failed to disclose all limitations of the claims, as amended, as the applicant argued. Further consideration and search have not resulted more prior art, and have determined that claims to be allowable. The dependent claims are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIZE MA whose telephone number is (571)270-3709.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TIZE MA/Primary Examiner, Art Unit 2613